Citation Nr: 1606814	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-18 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma 


THE ISSUE

Entitlement to educational assistance at a rate higher than 40 percent under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill).



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from December 2003 to June 2008.  He had commissioned service for the Reserve Officer Training Corps (ROTC) during that time. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Muskogee Regional Office dated in August 2009 which awarded the Veteran Chapter 33 educational assistance at the 40 percent level.  In May 2015, the Veteran testified at a Board hearing before the undersigned in Washington, D.C.  In August 2015, the Board remanded this case.


FINDINGS OF FACT

1.  The Veteran served on active duty from December 2003 to June 2008, and he had commissioned service for ROTC from December 22, 2003 until December 22, 2007. 

2.  The Veteran's service from December 22, 2003 until December 22, 2007 was completed to satisfy a 4 year service obligation for the ROTC program and does not qualify as active duty service for the purpose of administration and payment of benefits under the Post-9/11 GI Bill.


CONCLUSION OF LAW

Entitlement to educational assistance at a rate higher than 40 percent under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill) is not warranted.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9640 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to Veterans in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.


Rate of Chapter 33 Benefits

The provisions of Chapter 33, Title 38, of the United States Code were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Title V of the Supplemental Appropriations Act of 2008, Pub. L. 110-252 which became law on June 30, 2008.  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The educational assistance program under Chapter 33 was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009.  38 C.F.R. § 21.9500.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770. 

VA promulgated provisions for eligibility for this benefit based on certain qualifying periods and types of active duty service.  See 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.  An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001, and: (a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service, (1) Continues on active duty; (2) Is discharged from service with an honorable discharge; (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) Is released from service characterized as honorable for further service in a reserve component; or (5) Is discharged or released from service for- (i) A medical condition that preexisted such service and is not determined to be service-connected; (ii) Hardship, as determined by the Secretary of the military department concerned; or (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; or (b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520.

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 U.S.C.A. §§ 3311(b)(3), 3313; 38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service (i.e., 90-179 days); 50 percent with at least 6 months, but less than 12 months, of creditable active duty service (i.e., 180-364 days); 60 percent with at least 12 months, but less than 18 months, of creditable active duty service (i.e., 365-544 days); 70 percent with at least 18 months, but less than 24 months, of creditable active duty service (i.e., 545-729 days); 80 percent with at least 24 months, but less than 30 months, of creditable active duty service (i.e., 730-909 days); 90 percent with at least 30 months, but less than 36 months, of creditable active duty service (i.e., 910-1094 days); and 100 percent with at least 36 months of creditable active duty service (i.e., 1095 days or more) or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9640(a). 

38 C.F.R. § 21.9505 provides that for the purposes of this subpart (governing the administration and payment of educational assistance under 38 U.S.C. Chapter 33 (Post 9/11 GI Bill)), the following definitions apply: Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  38 C.F.R. § 21.9505 provides that active duty does not include: (1) Full-time National Guard Duty performed under 32 U.S.C. orders; (2) Any period during which the individual (i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service (i) Required by an officer pursuant to an agreement under 10 U.S.C. 2107(b); (ii) Required by an officer pursuant to an agreement under 10 U.S.C. 4348, 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607.  38 U.S.C.A. § 3301; 38 C.F.R. § 21.9505. 

The Board remanded this case to obtain the Veteran's service records/personnel file including a legible copy of his DD Form 214; Veteran's Senior ROTC Scholarship Contract; and verification of  whether the Veteran had a three year or four year ROTC obligation when he reentered service in December 2003.  These records were then obtained.  The Veteran's Senior ROTC Scholarship Contract  which was signed by the Veteran in August 2000 reflects a 4 year service contract.  The Veteran's ROTC enrollment period was August 21, 2000, to December 21, 2003.  Thereafter, his appointment for a commissioned rank date was December 22, 2003.  The Department of Defense (DoD) verified that the Veteran had a 4 year service obligation for his ROTC scholarship.  The obligation extended from December 22, 2003 until December 22, 2007, totaling 4 years.  Otherwise, the Veteran had creditable active duty service of 177 days which falls within the criteria for a 40 percent rate of benefits, at least 90 days but less than 6 months of creditable active duty service  90-179 days).  

The Veteran has been awarded a 40 percent level of educational benefits under the Post-9/11 GI bill.  He contends that he meets the criteria for a higher rate of benefits because he was told that his ROTC scholarship would not disqualify him for Chapter 33 benefits; ROTC benefits are not addressed in the regulations; and because the form to choose Chapter 33 benefits did not contain notice regarding ROTC benefits.  He also maintains that he had a 3 year obligation, not a 4 year obligation.  

The Board notes that the Veteran's ROTC scholarship did not disqualify the Veteran from the Chapter 33 program.  Indeed, he has been awarded Chapter 33 benefits.  In addition, VA regulations do address the exclusion of the ROTC obligation.  The Veteran was commissioned for active duty service under a program of educational assistance pursuant to 10 U.S.C.A. § 2107, commonly known as ROTC.  His initial 4 years of service, December 22, 2003 until December 22, 2007, to satisfy his 4 year obligation of the ROTC program, is not considered active duty for purposes of Chapter 33 benefits.  38 C.F.R. § 21.9505(3).  In that regard, definitions provided under 38 U.S.C.A. § 3301 and 38 C.F.R. § 21.9505, governing the administration and payment of educational assistance under 38 U.S.C. Chapter 33, specifically state that "active duty" does not include a period of service "required by an officer pursuant to an agreement under 10 U.S.C.§ 2107(b)."  Moreover, regulations at 38 U.S.C.A. § 3311(d), also addressing eligibility requirements under 38 U.S.C. Chapter 33, specifically prohibit treatment of certain service as a period of active duty.  The regulation provides that a period of service on active duty as an officer pursuant to an agreement under 10 U.S.C.A. § 2107 shall not be considered as part of the period of active duty on which an individual's entitlement to education assistance under this chapter is based.  38 U.S.C.A. § 3311(d).

Further, with regard to this obligation, DoD has verified the Veteran's service obligation of 4 years.  This is a determination made by DoD which is consistent with his ROTC contract.  

With regard to his notice on the Chapter 33 form and from VA personnel, while the Board acknowledges the Veteran's statements regarding information he was not provided or misinformation that he was provided, the Board is bound by the applicable law and regulations when determining a claim for VA benefits.  VA does not have the duty to provide a veteran with personal notice of potential eligibility for VA benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).  Further, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994). 

In this case, the Veteran's initial 4 years of active duty is explicitly excluded from creditable active duty service under the law and regulations governing eligibility for the Post 9/11 GI Bill.  Accordingly, based on the evidence of record and the Veteran's contentions, there is no legal basis by which the Veteran's claim for a higher rate of payment can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to educational assistance at a rate higher than 40 percent under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill) is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


